18‐2699‐cv
Carmen Garcia v. Yonkers Bd. of Educ.


                                  UNITED STATES COURT OF APPEALS
                                      FOR THE SECOND CIRCUIT

                                                  SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007 IS PERMITTED AND IS
GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS
LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED
WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ʺSUMMARY ORDERʺ). A PARTY
CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT
REPRESENTED BY COUNSEL.

              At a stated term of the United States Court of Appeals for the Second
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in
the City of New York, on the 14th day of February, two thousand twenty.

PRESENT:            DENNIS JACOBS,
                    GUIDO CALABRESI,
                    DENNY CHIN,
                                         Circuit Judges.
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x

CARMEN GARCIA,
                                        Plaintiff‐Appellant,

                              ‐v‐                                                  18‐2699‐cv

YONKERS BOARD of EDUCATION,
                    Defendant‐Appellee,

EDWIN QUEZADA, ANGELA ARIAS, RAFAEL
PASIAN, ANTOINE ATINKPAHOUN, RAMON
MARTINEZ,
                    Defendants.

‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x
FOR PLAINTIFF‐APPELLANT:                    CARMEN GARCIA, pro se, Garnerville, New
                                            York.

FOR DEFENDANT‐APPELLEE:                     JOANNA M. TOPPING, Abrams, Fensterman,
                                            Fensterman, Eisman, Formato, Ferrara, Wolf &
                                            Carone, LLP, White Plains, New York.



              Appeal from the United States District Court for the Southern District of

New York (Román, J.).

              UPON DUE CONSIDERATION, IT IS ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

              Plaintiff‐appellant Carmen Garcia, proceeding pro se, appeals from a

judgment of the district court entered August 23, 2018, dismissing with prejudice her

complaint against her former employer, defendant‐appellee Yonkers Board of

Education (ʺYBOEʺ), for retaliation under Title VII of the Civil Rights Act of 1964, 42

U.S.C. §§ 2000e et seq., alleging that she was brought up on disciplinary charges and

fired for complaining about sexual harassment. By opinion and order entered August

21, 2018, the district court granted summary judgment to YBOE, reasoning that Garcia

failed to present evidence from which a reasonable jury could find that retaliation was

the but‐for cause of her termination.1 We assume the partiesʹ familiarity with the

underlying facts, the procedural history of the case, and the issues on appeal.



1       In an earlier decision, the district court dismissed all claims against the individual
defendants and all claims against YBOE except the retaliation claim. Garcia does not challenge
these earlier rulings, and thus they are not before us.

                                              ‐2‐
              We review orders granting summary judgment de novo and determine

whether the district court properly concluded that there was no genuine dispute as to

any material fact and that the moving party was entitled to judgment as a matter of law.

See Sousa v. Marquez, 702 F.3d 124, 127 (2d Cir. 2012).

   I.      Preclusive Effect of the 3020‐a Hearing

              The district court properly gave preclusive effect to the N.Y Education

Law § 3020‐a hearing officerʹs findings of fact related to Garciaʹs classroom behavior

and failure to report for duty for an entire school year. Factual findings made in a state

administrative proceeding are entitled to ʺpreclusive effect where there has been a full

and fair opportunity to litigate.ʺ Burkybile v. Bd. of Educ. of Hastings‐On‐Hudson Union

Free Sch. Dist., 411 F.3d 306, 310 (2d Cir. 2005). ʺ[A] determination whether a full and

fair hearing was provided requires consideration of the realities of the [prior] litigation.ʺ

Chartier v. Marlin Mgmt., LLC, 202 F.3d 89, 94 (2d Cir. 2000) (alterations in original)

(quoting In re Sokol, 113 F.3d 303, 307 (2d Cir. 1997)). We consider, inter alia, the

following factors: ʺ1) the nature of the forum and the importance of the claim in the

prior litigation; 2) the incentive to litigate and the actual extent of litigation in the prior

forum; and 3) the foreseeability of future litigation.ʺ Id.

              Garcia was afforded a full and fair opportunity to litigate. The 3020‐a

hearing was a formal evidentiary hearing at which the hearing officer explained the

process. Garcia was given an opportunity to testify, present evidence, and cross‐


                                               ‐3‐
examine YBOEʹs witnesses. Further, the hearing concerned whether Garcia would be

fired and played a significant role in the decision to terminate her. Prior to the hearing,

YBOE sent her a packet with a notice that explained her rights at the hearing, including

the right to be represented by counsel. The hearing officer also sent Garcia three letters

stating she had the right to be represented by counsel during the proceedings. Garcia

was also aware she had the ability to request union representation, and she wrote to

both her local union and New York State United Teachers requesting legal

representation; both declined to represent her.

              Garcia also argues that the hearing officerʹs factual findings should not

have received preclusive effect because the hearing did not address the sexual

harassment incidents or her retaliation claim raised in the district court complaint.

Garcia is correct that the hearing officerʹs legal conclusion that Garcia should be

terminated is not preclusive with respect to the legal merits of Garciaʹs retaliation claim.

See Matusick v. Erie Cty. Water Auth., 757 F.3d 31, 49 (2d Cir. 2014) (concluding that

administrative law judgeʹs legal conclusions had no preclusive effect on discrimination

claim because the ALJʹs conclusions ʺwere guided by the particular legal framework

and standards applicableʺ to the administrative hearings). The factual findings,

however, including the determinations that Garcia failed to report to work and told a

student she would ʺsmackʺ him, Appʹx at 89, are entitled to preclusive effect. See

Matusick, 757 F.3d at 49; see also Burkybile, 411 F.3d at 313 (giving 3020‐a hearing officerʹs


                                             ‐4‐
factual findings preclusive effect with respect to whether plaintiff offered sufficient

evidence to establish a First Amendment retaliation claim).

   II.    Retaliation

              The district court also properly determined, based on the preclusive effect

of the 3020‐a hearing, that Garcia failed to demonstrate a triable issue of fact with

respect to her retaliation claim. ʺ[A] plaintiff alleging retaliation in violation

of Title VII must show that retaliation was a but‐for cause of the adverse action.ʺ Zann

Kwan v. Andalex Grp. LLC, 737 F.3d 834, 845 (2d Cir. 2013) (internal quotation marks

omitted). Garcia, however, failed to present evidence from which a jury could have

reasonably found that retaliation was the but‐for cause of her termination. Because the

3020‐a factual findings were preclusive, Garcia was estopped from challenging the

findings that she failed to report for work for the entire 2012‐13 school year and told a

student she would ʺsmack him.ʺ Appʹx at 89. Thus, YBOE offered legitimate, non‐

retaliatory reasons for bringing the 3020‐a charges. Garcia did not offer sufficient

evidence showing that these reasons were pretextual, and, indeed, the hearing officer

found, after a full hearing, that the reasons were valid. Accordingly, Garcia was

precluded from denying the conduct that was the basis for her termination.

                                            * * *




                                              ‐5‐
             We have considered Garciaʹs remaining arguments and conclude they are

without merit. For the foregoing reasons, we AFFIRM the judgment of the district

court.

                                       FOR THE COURT:
                                       Catherine OʹHagan Wolfe, Clerk




                                         ‐6‐